Dismiss and Opinion Filed July 2, 2014




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00222-CV

                          MATTHEW FAULKENBERRY, Appellant
                                       V.
                               EMMA CURRY, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF1320630

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
       The filing fee, and docketing statement in this case are past due. By postcard dated

February 24, 2014, we notified appellant the $195 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal.      Also by postcard dated February 24, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. To date, appellant has not paid the filing fee, filed his docketing

statement, or otherwise corresponded with the Court regarding the status of this appeal.




                                                  1
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




140222F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MATTHEW FAULKENBERRY, Appellant                   On Appeal from the 255th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00222-CV        V.                      Trial Court Cause No. DF1320630.
                                                  Opinion delivered by Chief Justice Wright.
EMMA CURRY, Appellee                              Justices Lang-Miers and Brown
                                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee EMMA CURRY recover her costs of this appeal from
appellant MATTHEW FAULKENBERRY.


Judgment entered July 2, 2014




                                              3